Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-15 in the reply filed on August 31, 2021 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In independent claim 1, it is vague and indefinite what the ROV dynamic positioning (DP) system is.  Further, it is unclear what the step of “modeling a catenary shape …..” is used for or how it is integrated into the method.
In claim 15, it is unclear how an untethered ROV can have a deployment line.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 6, 7, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Rokkan et al (2016/0121983) in view of the PG-Publication to Frank et al (‘821).
Rokkan et al discloses a method (see Fig. 6) for the deployment of ocean bottom seismic nodes (501).  The method includes deploying a remotely operated vehicle (ROV, 550, see Fig. 3) from a surface vessel (510), where the ROV (550) is connected to the surface vessel (510) by a ROV deployment line (512), automatically positioning the plurality of ROVs during the deployment of the ocean bottom seismic nodes by one or more Dynamic Positioning (DP) systems (see paragraph 0041), and deploying a plurality of ocean bottom seismic nodes (501) on the seabed (3).  
The differences between claim 1 and Rokkan et al is the claim specifies (a) a plurality of ROVs comprises three or more ROVs, and (b) modeling a catenary shape of each ROV deployment line during the deployment of the ocean bottom seismic nodes.
Per difference (a), although Rokkan et al does not specifically recite “three or more ROV’s”, paragraph 0060 does suggest using a plurality of ROV’s.  To one of ordinary skill in the art, it would be obvious that the plurality of ROV’s disclosed in Rokkan et al would read upon the claimed three or more ROV’s.
 Per difference (b), Frank et al discloses a tether shape measuring system for underwater navigation and localization using ROV’s which are difficult to use, exhibit poor deployment time, refresh rate, robustness to noise and dependability (paragraph 0007).  Frank et al specifically teaches (paragraph 0008) an improved method to measure the relative location of a tethered underwater ROV.  Such improved method 
Therefore, in view of Frank et al it, would have been obvious to one of ordinary skill in the art to modify the method of Rokkan et al by modeling a catenary shape of each ROV deployment line during the deployment of the ocean bottom seismic nodes for purposes of better localizing the specific ROV’s and further it would have been obvious to use more than one, i.e three or more, ROV’s for deploying the ocean bottom nodes for faster deployment.  Claim 1 is so rejected.
Per claim 2, the six ROV’s claimed are a matter of design choice and obvious to one of ordinary skill in the art in view of the plurality of ROV’s contemplated by Rokkan et al.
Per claims 6 and 7, it is a matter of design choice and obvious to one of ordinary skill in the art as to whether the surface vessel of Rokkan et al is travelling backwards at 2 knots.
Per claims 9 and 10, see Fig. 8 of Rokkan et al which shows subsea basket (520) for holding the ocean bottom nodes.

9.	Claims 3-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Rokkan et al (2016/0121983) in view of the PG-Publication to Frank et al (‘821), as applied to claim 1 above, and further in view of the PG-Publication to Welker et al (‘302).
Per claim 3, Welker et al teaches determining one or more operating parameters for a surface vessel based on a modeled shape (see paragraph 0169) such that it would 
Per claim 4, see Welker et al, paragraph 0164.
Per claim 5 and 8, see Welker et al, paragraph 0092 and 0139-0140.

10.	Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over the PG-Publication to Rokkan et al (2016/0121983) in view of the PG-Publication to Frank et al (‘821) and the PG-Publication to Welker et al (‘302).
Per claim 11, Rokkan et al discloses a system (see Fig. 8) for the deployment of ocean bottom seismic nodes (501).  The system includes a plurality of remotely operated vehicles (ROVs, 550) each connected to a surface vessel (510) via a ROV deployment line (512), a subsea basket (520) to hold a plurality of ocean bottom seismic nodes (501) and dock with each of the plurality of ROVs, and 3one or more dynamic positioning (DP) systems coupled to each of the plurality of ROVs (see paragraph 0041).
The difference between claim 11 and Rokkan et al’s system is the claim specifies (a) “a catenary modeling system” and, (b) “and an integrated navigation system (INS) located on the surface vessel and directly coupled to the one or more DP systems”.
	Per difference (a), Frank et al discloses a tether shape measuring system for underwater navigation and localization using ROV’s which are difficult to use, exhibit poor deployment time, refresh rate, robustness to noise and dependability (paragraph 
 	Per difference (b), Welker et al (see Fig. 2 and paragraphs 0092, 0139-0140) teaches that seismic survey vessels commonly include integrated navigation systems for determining the positions of various underwater sources/receivers, which when included with environmental data, operating states and survey design data provides greater performance of the marine seismic survey.
 	Therefore, in view of Frank et al and Welker et al, it would have been obvious to one of ordinary skill in the art to modify the system of Rokkan et al to include a catenary modeling system and integrated navigation system (i.e, interface a surface vessel’s INS with a catenary modeling system and with the ROV’s control system) so as to provide for improved location and navigation of the ROV’s and integration of the ROV location with the seismic survey.  Claim 11 is so rejected.
	Claims 12-14 are obvious over the above noted combination of Rokkan et al and Welker et al.  

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974.  The examiner can normally be reached on Monday, thru Friday; 6:30 AM - 3:00 PM, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        



ijl